Exhibit CERTIFICATE OF INCORPORATION OF WINDSOR CAPITAL CORP. The undersigned, a natural person, for the purpose of organizing a corporation for conducting the business and promoting the purposes hereinafter stated, under the provisions and subject to the requirements of the laws of the State of Delaware (particularly Chapter 1, Title 8 of the Delawdre Code dud the dotes dmenddloiy thereof and supplemental thereto, and known, identified and referred to as the "General Corporation Law of the State of Delaware"), hereby certifies thatt FIRST: The name of the corporation (hereinafter called the "corporation") is WINDSOR CAPITAL CORP. SECOND: The address, including street, number, city, and county, of the registered office of the corporation in the State of Delaware is 229 South State Street, City of Dover, County of Kent; and the name of the registered agent of the corporation in the State of Delaware is The Prentice-Rail Corporation System, Inc. THIRD: The purpose of the corporation is to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of the State of Delaware. FOURTH: The total number of shares of stock -hich the corporation shall have authority to issue is 35,001,,060, consisting of 10,000,000 shares of Preferred Stock, all of a par value of $.01, and 25,000,000 shares of Common Stock, all of a par value of $.601. The Preferred Stock may be issued, from time to time, in one or more series, with such designations, preferences and relative, participating, optional or other rights, qualif ,tions, limitations or restrictions thereof as shall be stated and expressed in the resolution or resolutions providing for the issue of such series adopted by the Hoard of Directors from time to time, pursuant to the authority herein given, a copy of which resolution or -1- resolutions shall have been set forth in a Certificate made. executed, acknowledged, filed and recorded in the manner required by the laws of the State of Delaware in order to make the same effective. Each series shall consist of such number of shares as shall be stated and expressed in such resolution or resolutions providing for the issuance of the stock of such series. All shares of any one series of Preferred Stock shall be alike in every particular. FIFTH: The name and the mailing address of the incorporator are as follows: NAMEMAILING ADDRESS N. S.
